Citation Nr: 9911085	
Decision Date: 04/22/99    Archive Date: 04/30/99

DOCKET NO.  96-50 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for an upper 
respiratory infection, to include as a result of an 
undiagnosed illness. 

3.  Entitlement to service connection for fatigue, to include 
as a result of an undiagnosed illness. 

4.  Entitlement to service connection for aching joints, to 
include as a result of an undiagnosed illness.

5.  Entitlement to service connection for a sleep disorder, 
to include as a result of an undiagnosed illness. 

6.  Entitlement to service connection for residuals of an 
extracted tooth.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  


INTRODUCTION

The veteran served on active duty from July 1973 to July 1977 
and from November 1990 to August 1991.  The veteran's second 
period of active duty included service in the Southwest Asia 
Theater of operations during the Persian Gulf War.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Montgomery, Alabama, Regional Office (hereinafter RO).  In 
November 1998, a hearing was held at the RO before the Board 
Member rendering this decision, who was designated by the 
Chairman to conduct the hearing pursuant to 38 U.S.C.A. 
§ 7102(b) (West 1991 & Supp. 1998). 


REMAND

After a review of the relevant evidence of record in 
conjunction with testimony presented by the veteran and his 
representative at the November 1998 hearing, the Board 
concludes that additional development is necessary with 
respect to the claims for entitlement to service connection 
for hypertension and an upper respiratory infection, fatigue, 
aching joints, and a sleep disorder, to include as a result 
of an undiagnosed illness under the provisions of 38 U.S.C.A. 
§ 1117 and 38 C.F.R. § 3.317 (1998).  The Board notes that 
this REMAND fulfills the specific request of the veteran's 
representative presented at the termination of the November 
1998 hearing.  

As to the claim for service connection for the residuals of 
an extracted tooth, additional development is also needed.  
The veteran has testified that he had a wisdom tooth pulled 
while in Saudi Arabia.  He describes an incident where the 
tooth broke and there was some type of surgery performed.  
Review of the record reveals no dental records for the 
appellant for the time period in question.  The service 
medical records folder did contain many service medical 
records from another veteran with similar terminal digits of 
the Social Security Number.  As it is unclear whether the RO 
may have relied on this other veteran's records in making its 
rating decision, and as it is unclear weather there may be 
available records for the veteran in this case further 
development on this issue is needed.

At the November 1998 hearing, the veteran testified that he 
was first diagnosed with hypertension by "Dr. Davis" of 
Vernon, Alabama within one year of his July 1977 separation 
from his first period of service.  The veteran referenced 
treatment by a Dr. "Joe Davis" in his original claim for 
compensation filed in March 1995, but it appears that 
attempts to obtain records from this claimed treatment were 
unsuccessful, perhaps because the veteran did not provide a 
complete address for Dr. Davis.  See June 1996 VA Form 21-
6789 (Deferred Rating Decision) and related correspondence of 
record.  Some private records from 1995 and 1996 from "RWD" 
were received, but records back to approximately service are 
not on file.  Given the one year "presumptive period" for 
establishing entitlement to service connection for 
hypertension codified at 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991) and 38 C.F.R. §§ 3.307, 3.309 (1998), the 
Board concludes that one more attempt should be made to 
obtain the records from the treatment for hypertension 
claimed to have been provided by a "Dr. Davis" within one 
year of separation from the veteran's first period of 
service.  In order to assist the RO in obtaining these 
records, the necessity of his providing the complete mailing 
address for Dr. Davis will be conveyed to the veteran.  

The veteran also testified that he received treatment for an 
upper respiratory infection shortly after his separation from 
his second period of active duty at a private medical 
facility in Vernon, Alabama, and at a medical facility in 
Columbus.  Reference was also made at the hearing to X-rays 
of the knees at a VA medical facility in Birmingham; while 
reports from X-rays of the veteran's knees from a VA medical 
facility in Tuscaloosa, Alabama are of record, reports from 
the X-rays of the veteran's knees claimed to have been 
conducted at a VA medical facility in Birmingham are not 
contained in the claims file.  Accordingly, the RO will be 
requested upon remand to obtain any records of relevant VA 
treatment that have not been associated with the claims file.  

Finally, in light of the necessary development discussed 
above, this remand will afford the RO the opportunity to 
schedule the veteran for additional VA examinations to 
determine whether the underlying disability associated with 
hypertension was, as contended by the veteran, permanently 
aggravated by the veteran's second period of active duty, as 
well as the nature and etiology of any current disability 
associated with an upper respiratory infection, fatigue, 
aching joints, and a sleep disorder.  

For the reasons stated above, this case is REMANDED for the 
following development: 

1.  The veteran is to be contacted and 
asked to provide the complete mailing 
address of a "Dr. Davis" of Vernon, 
Alabama, and/or the private medical 
facility in that town that provided the 
claimed medical treatment discussed 
above, as well as the address of the 
facility in Columbus in which the claimed 
medical treatment was provided.  The 
veteran should be informed of the 
importance of providing the addresses to 
the resolution of his claims.  Should 
this information be provided by the 
veteran, the RO should conduct the 
appropriate action to obtain the records 
from any of the physicians or medical 
facilities for which the veteran provides 
a complete mailing address, and the 
claims file should contain documentation 
of the attempts made to obtain the 
records.  The veteran and his 
representative should also be informed of 
any negative results.  38 C.F.R. § 3.159 
(1998).

2.  Any relevant VA treatment records, 
not already associated with the claims 
file, to include any X-ray reports from a 
VA medical facility in Birmingham not 
already of record, are to be obtained and 
associated with the claims file.  The 
veteran and his representative should 
also be informed of any negative results.  
38 C.F.R. § 3.159.

3.  The RO should check with appropriate 
locations, such as the National Personnel 
Records Center, and the appellant's 
Service Department, in an attempt to find 
any service dental records that are 
available.  If information such as 
location of the claimed treatment, or 
units involved is needed from the 
appellant, such information should be 
requested.  To the extent there is an 
attempt to obtain records that is 
unsuccessful, the claims folder should 
contain documentation of the attempts 
made.  The appellant and his 
representative should also be informed of 
the negative results.  38 C.F.R. § 3.159.

4.  The veteran is to be afforded a VA 
cardiovascular examination.  The claims 
file is to be afforded to the examiner, 
and based on a review of the pertinent 
clinical evidence contained therein, the 
examiner is to state whether the 
underlying pathology associated with 
hypertension that was noted on entrance 
to the veteran's second period of service 
(see November 1990 Report of Medical 
History) underwent a permanent increase 
during the veteran's second period of 
active duty.  The examiner is to also 
address the veteran's contention 
expressed in testimony at the November 
1998 hearing that his hypertension was 
made worse during his second period of 
active duty because the medication 
prescribed for this condition had been 
changed (it is noted that this testimony 
contradicts his statement to the VA 
physician who conducted the October 1995 
VA examination that the blood measure 
medication he had taken prior to his 
second period of service was continued 
during this period of service).  All 
findings and medical opinions are to be 
legibly record. 

5.  The veteran is to be afforded 
appropriate VA examination(s) to assess 
whether there is any current chronic 
disability associated with an upper 
respiratory infection, fatigue, aching 
joints, or a sleep disorder.  For any 
such chronic disability shown, the 
examiner is to address the following: 

a.)  Is the chronic disability 
represented by symptoms that cannot be 
attributed to a known clinical diagnosis?

b.)  If the chronic disability can be 
attributed to a known clinical diagnosis, 
what is the likelihood that such 
symptomatology is etiologically related 
to in-service pathology, symptomatology, 
or exposure to oil well fires or other 
agents during the veteran's service in 
the Southwest Asia theater of operations 
during the Persian Gulf War?  

All medical opinions are to be supported 
by reference to specific clinical 
findings, and the examination(s) are to 
be conducted in accordance with the 
"Guidelines for Disability Examinations 
in Gulf War Veterans" attached to the 
February 6, 1998, memorandum from the VA 
Under Secretaries for Benefits and 
Health. 

Following completion of the requested development, the RO 
should review the evidence and determine whether any of the 
claims addressed by this REMAND may be granted.  If any such 
claim is denied, the veteran and his representative should be 
issued a supplemental statement of the case, to include 
citations to the relevant laws and regulations as needed, and 
the case should be returned to the Board for further 
appellate review.  The purpose of this REMAND is to assist 
the veteran in the development of his appeal, and to comply 
with due process.  The Board does not intimate an opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case.  No action is required of the veteran 
until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






